Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 20, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed February 20, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00090-CV
____________
 
IN RE MICHAEL PAUL GREINER,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
February 5, 2007, relator Michael Paul Greiner, an inmate in the Texas
Department of Criminal Justice, filed a mandamus petition in this court seeking
an order compelling the presiding judge of the 208th Judicial District Court,
Harris County, Texas, to credit him for time served while awaiting sentencing. 
Relator complains that when he was sentenced in the trial court under two cause
numbers in 1991, he received credit for pre-sentence jail time only under one
cause number. 




The
trial court is required to grant an applicant pre‑sentence jail time
credit when sentence is pronounced.  Tex. Crim. Proc. Code Ann. art. 42.03 ' 2(a) (Vernon 2006); Ex parte
Ybarra, 149 S.W.3d 147, 148 (Tex. Crim. App. 2004).  Should the trial court
fail to do so, it has the authority to correct the judgment to reflect the
pre-sentence time credit through judgment nunc pro tunc.  See Ex parte Ybarra,
149 S.W.3d at 148.  Thus, an inmate seeking pre-sentence jail time credit
should present the issue to the trial court by way of a nunc pro tunc motion.  Id.  
If the trial court denies the nunc pro tunc motion or refuses to rule, relief
may be available by way of mandamus.  See id. at 149.  
In this
case, relator states he filed a writ of habeas corpus in the trial court
requesting the time credit.  He attached copies of the judgments in both causes
to his petition for writ of mandamus, but no other documents.  Therefore,
relator fails to establish that he is entitled to the requested mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus.    
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed February
20, 2007.
Panel consists of Justices Yates, Anderson, and
Hudson.